—Appeal from a decision of the Workers’ Compensation Board, filed November 10, 1992, as amended by decision filed April 12, 1993, which ruled that claimant’s application for review was untimely.
Claimant appeals from a decision of the Board, subsequently amended, which denied his application for review of the Workers’ Compensation Law Judge’s decision on the ground that it was untimely. Notably, claimant does not dispute that his application for review was untimely. Instead, he argues that the Board abused its discretion by declining to exercise its continuing jurisdiction to entertain the late application for review. We disagree. The delay in this case was over three months and the Board found that no adequate reason was given as to why claimant’s counsel could not have sought review in a more timely fashion. Given the Board’s broad discretion in this area, we find no reason to disturb its decision in this case.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.